Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                          Illinois Official Reports                     the accuracy and
                                                                        integrity of this
                                                                        document
                                  Appellate Court                       Date: 2021.04.01
                                                                        19:02:08 -05'00'




    Board of Education of Richland School District No. 88A v. City of Crest Hill,
                            2020 IL App (3d) 190225



Appellate Court       THE BOARD OF EDUCATION OF RICHLAND SCHOOL
Caption               DISTRICT NO. 88A, an Illinois Public School District, Plaintiff-
                      Appellant, v. THE CITY OF CREST HILL, an Illinois Non-Home
                      Rule Municipal Corporation, Defendant-Appellee.



District & No.        Third District
                      No. 3-19-0225



Filed                 July 24, 2020



Decision Under        Appeal from the Circuit Court of Will County, No. 18-CH-19; the
Review                Hon. John C. Anderson, Judge, presiding.



Judgment              Reversed.


Counsel on            Howard C. Jablecki, Gregory T. Smith, and Scott E. Nemanich, of
Appeal                Klein, Thorpe & Jenkins, Ltd., of Chicago, for appellant.

                      Mary J. Riordan, of Mary Riordan, Ltd., of Chicago, and Scott M.
                      Hoster, of Castle Law, of Joliet, for appellee.
     Panel                      JUSTICE WRIGHT delivered the judgment of the court, with opinion.
                                Presiding Justice Lytton concurred in the judgment and opinion.
                                Justice Holdridge specially concurred, with opinion.


                                                 OPINION

¶1        Plaintiff filed a verified complaint challenging the tax increment financing (TIF)
      ordinances approved by defendant to establish the Weber Road Corridor TIF District (TIF
      District) under the Tax Increment Allocation Redevelopment Act (Act) (65 ILCS 5/11-74.4-1
      et seq. (West 2016)). Each party filed a cross-motion for summary judgment. The circuit court
      granted summary judgment for defendant. Plaintiff appeals.

¶2                                        I. BACKGROUND
¶3        The material facts are undisputed on appeal. Our resolution turns on an application of those
      facts to the Act. Before beginning this task, a brief overview of the events culminating in the
      establishment of the TIF District and the parties’ arguments in the circuit court is appropriate.

¶4                                   A. Establishment of the TIF District
¶5         In July 2017, defendant, the City of Crest Hill (City), requested and received a TIF
      Redevelopment Plan and Project (Plan), prepared by Camiros, Ltd., under the Act. The Plan
      included a conclusion that the proposed project area qualified as a redevelopment project area
      because it was a “blighted area” under the Act. See id. § 11-74.4-3(a). 1
¶6         Consistent with its obligation under section 11-74.4-5(b) of the Act, the City convened a
      joint review board (JRB). See id. § 11-74.4-5(b). Section 11-74.4-5(b) states a JRB shall
      include:
               “a representative selected by each community college district, local elementary school
               district and high school district or each local community unit school district, park
               district, library district, township, fire protection district, and county that will have the
               authority to directly levy taxes on the property within the proposed redevelopment
               project area at the time that the proposed redevelopment project area is approved, a
               representative selected by the municipality and a public member.” Id.
¶7         Further, section 11-74.4-5(b) states that a JRB reviews “(i) the public record, planning
      documents and proposed ordinances approving the redevelopment plan and project and
      (ii) proposed amendments to the redevelopment plan or additions of parcels of property to the
      redevelopment project area to be adopted by the municipality.” Id. The JRB then renders “an
      advisory, non-binding recommendation” on the redevelopment plan and project. See id.
¶8         Plaintiff, Board of Education of Richland School District No. 88A (School Board), selected
      Joe Simpkins as its representative on the JRB convened by the City in this case. The JRB met

          1
           Five statutory conditions for “blighted area” existed for the proposed project area’s 339 acres of
      improved property. See 65 ILCS 5/11-74.4-3(a)(1) (West 2016). Three statutory conditions for
      “blighted area” existed for the proposed project area’s 74 acres of vacant property. See id. § 11-74.4-
      3(a)(2), (3).

                                                     -2-
       for the first time on October 10, 2017, in the City’s council chambers, where a vote to approve
       the TIF District failed. Thus, the City’s attorney suggested that the JRB “prepare a statement
       setting forth the reasons that [the] Plan either failed to comply with the Act or how the property
       did not meet the [TIF] eligibility requirements.” The JRB continued the meeting until
       November 6, 2017, at which time the JRB reconvened and adopted a written statement that the
       TIF District
               “not be created because the proposed Redevelopment Project Area does not meet the
               criteria for designation as a TIF District under the TIF Act. The [JRB] finds that [TIF]
               is not needed to encourage redevelopment within the Redevelopment Project Area, and
               the Redevelopment Project Area would experience redevelopment in the absence of
               [TIF]. The [JRB] finds that the creation of the *** [TIF] District would have a
               significant negative impact on the affected taxing districts, by the redirection of critical
               property taxes away from the affected taxing districts into a TIF fund for up to twenty
               three (23) years.”
¶9         According to the transcript of the November 6, 2017, meeting of the JRB, the City’s
       attorney asked for more “specificity on how [the TIF District] fails to meet the criteria.”
       Regarding an obligation of the City to respond to the JRB’s written statement, the City’s
       attorney stated, “I’m not quite sure, frankly, what we’re responding to because it sounds like
       *** the TIF [D]istrict doesn’t meet the criteria, but there is no specificity as to which criteria
       aren’t met and whether it is needed.” In response, the School Board’s attorney stated that if the
       City
               “takes the position that it has met all its obligations with regard to [JRB] proceedings
               and it is going to go ahead any way [sic], it can do that *** [but] [t]he more conservative
               approach for the City would be to interact with the JRB as called for under the TIF
               [A]ct.”
       Thereafter, the JRB voted to reconvene on the tentative date of December 4, 2017. Also on
       November 6, 2017, after receiving the JRB’s written statement, the City held and adjourned a
       public hearing on the TIF District.
¶ 10       On November 20, 2017, the City’s mayor, Raymond Soliman, wrote a letter to the School
       Board’s JRB representative, Simpkins, asserting that the JRB did not cite “any specific
       challenges to the [P]lan” and any determination regarding the need for redevelopment was “a
       finding to be made by the municipality.” In the letter, the mayor stated, “there is no reason for
       the City to meet with the JRB members on December 4th.” According to the mayor, the JRB’s
       written statement recommending a rejection of the TIF District was “legally deficient to the
       point that there [we]re no amendments the City c[ould] make to address the JRB objections.”
       On this same day, the City unanimously approved three TIF ordinances establishing the TIF
       District.
¶ 11       When the members of the JRB arrived at Crest Hill City Hall on December 4, 2017, they
       were informed that the scheduled meeting was cancelled. The JRB conducted a meeting in the
       hallway of Crest Hill City Hall to affirm the recommendation to reject the TIF District.

¶ 12                           B. The School Board’s Verified Complaint
¶ 13       On January 2, 2018, the School Board filed a verified complaint against the City, alleging
       that the three TIF ordinances approved by the City were invalid due to noncompliance with


                                                    -3-
       the statutory mandates of the Act. First, the School Board stated that the northwestern portion
       and the remainder of the TIF District were not contiguous, as required by section 11-74.4-4(a)
       (see id. § 11-74.4-4(a)). For context, we have included maps of the TIF District, with court
       notations, immediately below.
                                       Map 1—TIF District Map




                                 Map 2—Enlarged TIF District Map
                            With Measurements and Highlighted Boundary




¶ 14       The School Board’s complaint also alleged that the City failed to comply with certain
       procedural requirements of the Act. Specifically, the School Board alleged that (1) the City
       failed to provide administrative support to the JRB by publishing agendas and providing
       meeting space and administrative staff on October 10, November 6, and December 4, 2017;
       (2) the City improperly adjourned a public hearing on the TIF District before the JRB held its
       meeting scheduled for December 4, 2017; (3) the City failed to meet and confer with or
       resubmit a revised Plan to the JRB after receiving the written statement recommending a
       rejection of the TIF District; and (4) the City improperly approved the ordinances establishing
       the TIF District before meeting and conferring with, resubmitting a Plan to, or allowing the
       December 4, 2017, meeting to be held by the JRB. As a result of the City’s noncompliance
       with the Act, the School Board requested that the City be enjoined from advancing its TIF
       District.



                                                  -4-
¶ 15                           C. Cross-Motions for Summary Judgment
¶ 16      On December 21, 2018, the City and the School Board filed cross-motions for summary
       judgment. Thereafter, the parties filed responses and replies to the cross-motions for summary
       judgment. The parties’ respective motions and responses are summarized separately below.

¶ 17                        1. The City’s Cross-Motion for Summary Judgment
¶ 18        In its motion for summary judgment, the City addressed the verified complaint’s allegation
       that the TIF District was not contiguous, as required by section 11-74.4-4(a). The City pointed
       out that the School Board’s allegation was based on “a map with the superimposed markings
       [‘noncontiguous’] of an unknown person.” In contrast, the City provided official Will County
       maps, which revealed that the northwestern portion of the TIF District, parcels B and C, share
       an 1175 foot common boundary along Weber Road that was sufficient during the annexation
       of parcel C. Likewise, the City relied on “jumping” the natural gas right of way for purposes
       of the prior annexation of parcel B, as it claimed was expressly allowed by section 7-1-1 of the
       Illinois Municipal Code (id. § 7-1-1). In addition, the City’s motion for summary judgment
       addressed the allegations pertaining to the Act’s procedural requirements.

¶ 19                       2. The School Board’s Motion for Summary Judgment
¶ 20        The School Board’s motion for summary judgment addressed the issue of contiguity.
       Initially, the School Board rejected as irrelevant the City’s contention that “there exists 1,175
       linear feet of common boundary establishing contiguity” between parcels B and C. The School
       Board contended parcels A and B, not parcels B and C, were noncontiguous under the Act.
¶ 21        Likewise, the School Board rejected the City’s contentions with respect to past
       annexations. The School Board pointed out that annexations and TIF are governed by
       independent sections of the Illinois Municipal Code. In the School Board’s view, the portion
       of the Illinois Municipal Code governing TIF did not allow the City to “jump” the 234.9 foot
       portion of the natural gas right-of-way to establish contiguity between parcels A and B. Again,
       the School Board argued that these parcels, not parcels B and C, were noncontiguous under
       the Act. 2
¶ 22        In support of this argument, the School Board relied on the deposition testimony of Jeanne
       Lindwall, principal consultant for Camiros, Ltd., who prepared an eligibility study and the Plan
       for the City. Lindwall agreed that the contiguity of the northwestern portion of the TIF District
       (i.e., parcels B and C) and the remainder of the TIF District (i.e., parcel A) was “solely based”
       on the City’s ability to “jump” the 234.9 foot portion of the natural gas right-of-way. Being
       even more precise, Lindwall agreed this was “the only way” to get contiguity to parcel B from
       parcel A. Sixty-six feet of Randich Road would also be included, but the “primary contiguity”
       came from the right-of-way. Lindwall admitted that she relied upon legal counsel’s
       explanations of contiguity under “the annexation statute.” She agreed that if her understanding
       of contiguity was incorrect, “there would be no contiguity” between parcels A and B. The
       School Board also argued that the City failed to comply with the Act’s procedural



          2
            City Administrator and JRB chairwoman, Heather McGuire, said in her deposition that the City’s
       contiguity “discussion point was always focused around the northern portion of [the] pipeline.”

                                                    -5-
       requirements.

¶ 23                                 D. Judgment of the Circuit Court
¶ 24       The circuit court held a hearing on the parties’ motions for summary judgment on
       February 15, 2019, before taking the matter under advisement. On March 28, 2019, the circuit
       court granted the City’s, and denied the School Board’s, motion for summary judgment.
       Regarding contiguity, the circuit court found there was “over 400 feet of contiguity”
       connecting parcels A and B and “well over 1000 feet of contiguity” connecting parcels B and
       C. Thus, contrary to the School Board’s allegations, the circuit court found contiguity existed
       between the northwestern portion and the remainder of the TIF District. Even if there were
       only 234.9 feet of contiguity between parcels A and B (i.e., between the northwestern portion
       and the remainder of the TIF District), the circuit court would have found that distance was
       sufficient under the case law, as the existence of the natural gas right-of-way was “of no legal
       consequence.”
¶ 25       With respect to administrative support, the circuit court found the City “provided sufficient
       meeting space, clerical support, and notice of meetings and agendas.” The circuit court also
       rejected the contention that the City “improperly closed the public hearing before the JRB
       concluded its work and further failed to satisfy the ‘meet and confer’ requirements,” stating
       that the City
               “made reasonable efforts to conform to the JRB’s recommendations, but the JRB’s
               position lacked specificity. Moreover, [the City]’s counsel requested additional
               specificity, but did not receive it. If anything, the evidence suggests that the school
               board took an obstructionist position but [the City] did everything it was required to
               do, and everything that was reasonable to do. In short, [the City] complied with the TIF
               Act.”
       For these reasons, the circuit court granted the City’s, and denied the School Board’s, motion
       for summary judgment. The School Board filed a timely notice of appeal on April 25, 2019.

¶ 26                                          II. ANALYSIS
¶ 27       On appeal, the School Board presents the same issues as it did in the circuit court. However,
       we address only the legal question of whether the parcels contained within this TIF District
       were contiguous, as required by statute. See id. § 11-74.4-4(a). Relevantly, section 11-74.4-
       4(a) states: “No redevelopment project area shall be designated unless a plan and project are
       approved prior to the designation of such area and such area shall include only those contiguous
       parcels of real property and improvements thereon substantially benefited by the proposed
       redevelopment project improvements.” (Emphasis added.) Id.
¶ 28       In the past, our court recognized that the Act does not define “contiguous.” See Henry
       County Board v. Village of Orion, 278 Ill. App. 3d 1058, 1067 (1996). We acknowledged that
       “[c]ontiguity has long been defined in annexation cases as tracts of land that touch or adjoin
       one another in a reasonably substantial physical sense.” Id. (citing Western National Bank of
       Cicero v. Village of Kildeer, 19 Ill. 2d 342, 352 (1960), disapproved of on other grounds by
       People ex rel. County of Du Page v. Lowe, 36 Ill. 2d 372, 379-80 (1967)); accord Geisler v.
       City of Wood River, 383 Ill. App. 3d 828, 848 (2008). After citing statutory interpretation
       principles, we found this definition “well suited to determine questions arising under the Act.”


                                                   -6-
       Henry County Board, 278 Ill. App. 3d at 1067; accord Geisler, 383 Ill. App. 3d at 849. Another
       definition might “allow municipalities to circumvent the Act’s legislative intent by creating
       TIF districts where physical eligibility may not otherwise exist.” Henry County Board, 278 Ill.
       App. 3d at 1067; accord Geisler, 383 Ill. App. 3d at 849. Further, the touching requirement
       “ensures a municipality has properly constructed a TIF district and is legitimately reaping tax
       increment financing benefits under the Act.” Henry County Board, 278 Ill. App. 3d at 1067;
       accord Geisler, 383 Ill. App. 3d at 849.
¶ 29       Consistent with Henry County Board’s contiguity definition, we recognize “point-to-point
       touching or cornering is generally not sufficient to satisfy the requirement of contiguity.”
       La Salle Bank National Ass’n v. Village of Bull Valley, 355 Ill. App. 3d 629, 637 (2005); accord
       In re Annexation to the Village of Downers Grove, 92 Ill. App. 3d 682, 685 (1981); see also
       People ex rel. Freeport Fire Protection District v. City of Freeport, 58 Ill. App. 3d 314, 317
       (1978) (stating that validly annexed roads may lead to further annexations if the roads “form a
       new boundary with the next annexation, [and do] not merely touch it in the manner of a ‘T’ or
       at a corner”). As one court has noted, “point-to-point touching[ ] and cornering *** are merely
       a subterfuge to reach outlying areas.” People ex rel. Village of Long Grove v. Village of Buffalo
       Grove, 160 Ill. App. 3d 455, 462 (1987).
¶ 30       Based upon the deposition testimony of Lindwall, “the only way” to get contiguity to parcel
       B from parcel A was by jumping the 234.9 foot portion of the natural gas right-of-way. Thus,
       this appeal boils down to one question—does the Act allow the City to “jump” the 234.9 foot
       portion of the natural gas right-of-way, located in the unincorporated “excluded area” of the
       TIF district, to establish contiguity between parcels A and B? For the reasons discussed below,
       we conclude the answer to this question is “no.”
¶ 31       Initially, the circuit court, presumably in reliance on Will County maps contained in the
       record, found “over 400 feet of contiguity” connecting parcels A and B. In doing so, the circuit
       court failed to account for the difference between the boundaries of parcels A and B and the
       boundary of the TIF District. When this difference is considered, it becomes clear that this case
       turns on the City’s inability to “jump” the 234.9 foot portion of the natural gas right-of-way.
¶ 32       We are not persuaded by the City’s argument that “contiguous” has the same meaning
       under both section 11-74.4-4(a) of the Act, at issue here, and section 7-1-1 of the Illinois
       Municipal Code, pertaining to annexations. The City makes this argument because the first
       paragraphs of section 11-74.4-4(a) of the Act and section 7-1-1 of the Illinois Municipal Code
       both use the Henry County Board definition of “contiguity” for “contiguous.” See 65 ILCS
       5/11-74.4-4(a) (West 2016); id. § 7-1-1; Henry County Board, 278 Ill. App. 3d at 1067 (citing
       Western National Bank of Cicero, 19 Ill. 2d at 352); accord Geisler, 383 Ill. App. 3d at 849.
¶ 33       However, the City’s position requires us to ignore the second sentence of section 7-1-1,
       which expands “contiguous” to mean, “[f]or the purposes of [that] Article[,] any territory to
       be annexed to a municipality *** notwithstanding that the territory is separated from the
       municipality by a *** public utility right-of-way.” (Emphasis added.) See 65 ILCS 5/7-1-1
       (West 2016). But cf. id. § 11-74.4-4(a). The City asks us to read this sentence into section 11-
       74.4-4(a) so it can establish contiguity between parcels A and B by “jumping” the natural gas
       right-of-way. This step would require a “depart[ure] from the plain language of [the] statute
       by reading into it exceptions, conditions, or limitations that the legislature did not express.”
       See Skaperdas v. Country Casualty Insurance Co., 2015 IL 117021, ¶ 15. If our legislature


                                                   -7-
       intended “contiguous,” as used in section 11-74.4-4(a), to include parcels separated by a public
       utility right-of-way, as in section 7-1-1 of the Illinois Municipal Code, it would have said so.
¶ 34        Since our legislature did not signal such an intention, we hold the City cannot “jump” the
       natural gas right-of-way to establish contiguity between parcels A and B. 3 Since there is no
       other basis for contiguity between those parcels, we also hold the TIF District is not contiguous
       under section 11-74.4-4(a). 4 Thus, we reverse the circuit court’s contiguity finding and grant
       of summary judgment to the City.
¶ 35        By virtue of these holdings, we need not consider the School Board’s issues pertaining to
       the Act’s procedural requirements. However, we observe the City’s casual approach towards
       its procedural obligations and the JRB. Respectfully, a more deliberate “come to the table”
       approach by the City under the Act could have avoided many of the issues present in this
       appeal.

¶ 36                                      III. CONCLUSION
¶ 37       The judgment of the circuit court of Will County is reversed.

¶ 38       Reversed.

¶ 39       JUSTICE HOLDRIDGE, specially concurring:
¶ 40       The majority concludes that the City cannot “jump” the natural gas right-of-way to
       establish contiguity between parcels A and B. I believe we do not have to reach the issue as to
       whether the City can “jump” the gas right-of-way to establish contiguity because parcels A
       and B are physically separated by a parcel of land beyond the gas right-of-way that is excluded
       from the TIF District, therefore preventing contiguity.
¶ 41       The focus in this case is on the 234.9 foot natural gas right-of-way that exists on the border
       of parcel A and the parcel identified as “Utility.” The “Utility” parcel is associated with
       property index number (PIN) 11-04-20-300-008-0000. The Will County Treasurer’s office
       website states that the tax bill for this PIN is mailed to Natural Gas Pipeline. See 2019 Levy
       Real Estate Tax Information, Will County Treasurer, http://willtax.willcountydata.com/main
       tax/ccgis52?1104203000080000 (last visited July 22, 2020) [https://perma.cc/X2C6-AC33].
       We may take judicial notice of the Will County website because, as a government website,
       information contained therein is sufficiently reliable. See Kopnick v. JL Woode Management
       Co., 2017 IL App (1st) 152054, ¶ 26. I note that referencing the “Utility” parcel as a right-of-
       way is a misnomer because it appears the utility company owns the parcel in fee simple.
¶ 42       Nonetheless, it is clear that the “Utility” parcel is excluded from the TIF District and has
       fee simple ownership separate from parcels A and B. Even if the City could “jump” the natural
       gas right-of-way that exists on the border of parcel A and the “Utility” parcel, the City cannot
           3
             It is telling, as the board notes, that section 11-74.4-4(q) of the Act expresses an intent to allow
       “one redevelopment project area” to “[u]tilize revenues *** received under [the] Act *** for eligible
       costs in another redevelopment project area that is: *** separated only by a public right of way,” but
       does not express an intent to allow the establishment of one redevelopment project area with parcels
       separated only by a public right of way, such as a public utility right of way. See 65 ILCS 5/11-74.4-
       4(q) (West 2016).
           4
             We expressly reject the notion that our holding invalidates any of the City’s prior annexations.

                                                       -8-
establish contiguity with the remaining land within the “Utility” parcel that stretches beyond
the gas right-of-way up to parcel B. The discussion of “jumping” appears to be nothing more
than a red herring.




                                           -9-